      0:20-cv-01770-JMC-PJG         Date Filed 06/08/20      Entry Number 6        Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Lonte Anthony Sumpter,                            )          C/A No. 0:20-1770-JMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )
        v.                                        )          ORDER REGARDING
                                                  )       AMENDMENT OF COMPLAINT
Georgetown County Detention Center,               )
                                                  )
                               Defendant.         )
                                                  )

        The plaintiff, Lonte Anthony Sumpter, a self-represented state pretrial detainee, brings this

civil rights action pursuant to 28 U.S.C. § 1915A. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint in

accordance with applicable law, the court finds this action is subject to summary dismissal if

Plaintiff does not amend the Complaint to cure the deficiencies identified herein.

I.      Factual and Procedural Background

        Plaintiff, an inmate in the Georgetown County Detention Center, indicates that on January

3, 2020 he slipped on some water coming out of the detention center’s showers, causing neck and

back injuries. He claims he slipped because there are no shower rugs outside of the detention

center’s showers. Plaintiff expressly brings this action for damages pursuant to 42 U.S.C. § 1983.

II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of 28 U.S.C. § 1915A and the Prison

Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), which requires the

court to review a complaint filed by a prisoner that seeks redress from a governmental entity or



                                            Page 1 of 6
    0:20-cv-01770-JMC-PJG           Date Filed 06/08/20      Entry Number 6        Page 2 of 6




officer or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th

Cir. 2009). Section 1915A requires a district court to dismiss the case upon a finding that the

action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The court concludes that the Complaint is subject to summary dismissal for failure to state

a claim upon which relief can be granted. The Complaint is filed pursuant to 42 U.S.C. § 1983,

which “ ‘is not itself a source of substantive rights,’ but merely provides ‘a method for vindicating

federal rights elsewhere conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker

v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege:



                                            Page 2 of 6
    0:20-cv-01770-JMC-PJG           Date Filed 06/08/20       Entry Number 6        Page 3 of 6




(1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

the alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988).

       However, the only defendant named in the Complaint—the Georgetown County Detention

Center—is not a “person” amenable to suit under § 1983 because it is an inanimate facility. It is

well-settled that only “persons” may act under color of state law; therefore, a defendant in a § 1983

action must qualify as a “person.” See 42 U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 694 (1978) (noting that for purposes of § 1983 a “person” includes individuals and “bodies

politic and corporate”). Courts have held that inanimate objects such as buildings, facilities, and

grounds are not “persons” and do not act under color of state law. See, e.g., Nelson v. Lexington

Cty. Det. Ctr., C/A No. 8:10-2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26, 2011) (finding

that the plaintiff failed to establish that the Lexington County Detention Center, “as a building and

not a person, is amenable to suit under § 1983”); see also Brooks v. Pembroke City Jail, 722 F.

Supp. 1294, 1301 (E.D.N.C. 1989) (“Claims under § 1983 are directed at ‘persons’ and the jail is

not a person amenable to suit.”).

       Moreover, Plaintiff fails to identify a statutory or constitutional right that was violated. In

accordance with the court’s duty to liberally construe pro se complaints, see Erickson, 551 U.S. at

94, the court construes Plaintiff’s Complaint as attempting to assert a claim that the conditions of

his confinement violate his right to due process under the Fourteenth Amendment. See Bell v.

Wolfish, 441 U.S. 520, 535 & n.16 (1979); Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988).

But such a claim would require Plaintiff to plausibly show that a detention center “official knew

of and disregarded an excessive risk to inmate health and safety.” Scinto v. Stansberry, 841 F.3d

219, 225 (4th Cir. 2016) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)); see also Anderson



                                            Page 3 of 6
    0:20-cv-01770-JMC-PJG           Date Filed 06/08/20      Entry Number 6        Page 4 of 6




v. Kingsley, 877 F.3d 539, 545 (4th Cir. 2017) (stating that negligent conduct fails to satisfy the

mens rea required to establish a deliberate indifference claim); Young v. City of Mount Ranier,

238 F.3d 567, 575-76 (4th Cir. 2001) (finding negligent conduct fails to meet the deliberate

indifference standard under the Fourteenth Amendment). Here, Plaintiff does not name an

individual that is amenable to suit under § 1983, nor does he allege that a detention center official

knew of and disregarded a risk that caused Plaintiff’s injuries.

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects the

deficiencies identified above. 1 In a contemporaneously issued order, the court has provided

Plaintiff with instructions to bring this case into proper form for initial review and the issuance

and service of process. In that order are instructions to fill out the standard pro se prisoner

complaint form attached to the order. Plaintiff should use the complaint form attached to that order

to correct the deficiencies identified here. If Plaintiff fails to file an amended complaint that

corrects those deficiencies, this action will be recommended for summary dismissal pursuant to 28

U.S.C. § 1915A.




       1
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                            Page 4 of 6
   0:20-cv-01770-JMC-PJG          Date Filed 06/08/20     Entry Number 6       Page 5 of 6




      IT IS SO ORDERED.



                                           __________________________________________
June 5, 2020                               Paige J. Gossett
Columbia, South Carolina                   UNITED STATES MAGISTRATE JUDGE

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                         Page 5 of 6
    0:20-cv-01770-JMC-PJG          Date Filed 06/08/20      Entry Number 6       Page 6 of 6




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 6 of 6
